Title: Fernagus De Gelone to Thomas Jefferson, 25 February 1817
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


          
             Sir
            New York 25. february 1817.
          
          I have received the honour of your letter and I take the liberty to forward you a copy of the catalogue of my books and Maps.—here are the documents You desire to have.
          
            
               Rapport fait par Courtois, de l’examen des papiers trouvés chez Robespierre & Ses complices, Paris. 1. 8vo Sewed. coarse paper.
              $1.75.
            
            
               Œuvres d’Archimède, traduites littéralement, avec commentaire par Peyrard; ouvrage approuvé par l’Institut. &a 2. 8vo Sewed. 1808.
              
            
            
              figures and plates
               4.50.
            
            
               Correspondance de fernand Cortez avec Charles Quint  out of print in france. I have Sold my two copies.
              
            
            
               hippocrate, toutes Ses œuvres, traduites Sur le texte Grec, d’après l’edition de foesuis, par Gardeil, avec la vie d’hippocrate par Dacier. Toulouse. 1801. 4. 8vo Sewed.
               8.00
            
            
               Recherches sur les causes qui ont empêché les français de devenir libres et Sur les moyens qui leur restent pour acquerir la liberté, par Mounier. Genève. 1792. 2. 8vo Sewed. coarse paper
               2.75.
            
            
              
              17.D.
            
          
          
            I am most respectfully Sir Your most humble obedient servant
            J. Louis Fernagus De Gelone
          
        